 1   R. PARKER WHITE (SB# 95579)
     BRELSFORD ANDROVICH & WHITE
 2   1001 G Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 449-1300
     Facsimile: (916) 449-1320
 4
     Attorney for Plaintiff
 5   RONALD WEAVER
 6
     ELIZABETH A. BROWN (SB# 235429)
 7   lisabrown@gbgllp.com
     PAUL D. KIND (SB# 307322)
 8   paulkind@gbgllp.com
     GBG LLP
 9   633 West 5th Street, Suite 3330
     Los Angeles, CA 90071
10   Telephone: (213) 358-2810
     Facsimile: (213) 995-6382
11
     Attorneys for Defendant
12   BIMBO BAKERIES USA, INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15

16
     RONALD WEAVER,                                   Case No. 2:18-CV-00303-MCE-EFB
17
                    Plaintiff,                        STIPULATION AND ORDER TO
18                                                    EXTEND DEADLINE TO COMPLETE
             vs.                                      DISCOVERY
19
     BIMBO BAKERIES, USA, INC., an Ohio               Dept.:   7
20   corporation, and DOES 1 through 30, inclusive,   Judge:   Hon. Morrison C. England, Jr.
21                  Defendants.
22

23

24

25

26
27

28
     Case No. 2:18-CV-00303-MCE-EFB                       STIPULATION AND ORDER TO EXTEND
                                                          DEADLINE TO COMPLETE DISCOVERY
     88704761.1
 1           By and through their respective attorneys of record, Plaintiff Ronald Weaver (“Plaintiff”)
 2   and Defendant Bimbo Bakeries USA (“Defendant”) (collectively, “the Parties”) stipulate and
 3   agree as follows:
 4           WHEREAS Plaintiff filed the present action in the Superior Court of California, County
 5   of Sacramento, on December 27, 2017.
 6           WHEREAS Plaintiff served his complaint on January 10, 2018, and Defendant removed
 7   the action to the United States District Court for the Eastern District of California on February 8,
 8   2018 (Dkt. 1);
 9           WHEREAS on February 14, 2018, Defendant filed a Motion to Dismiss Plaintiff’s
10   Complaint with Prejudice (Dkts. 8 through 9-1);
11           WHEREAS on April 24, 2018, the Court granted Defendant’s Motion to Dismiss with
12   leave to amend (Dkt. 14);
13           WHEREAS on June 7, 2018, Plaintiff filed his Amended Complaint for Damages
14   (Dkt. 15) and on June 21, 2018, the Parties entered into a Stipulation allowing Plaintiff to file a
15   Second Amended Complaint (Dkt. 16);
16           WHEREAS on June 26, 2018, Plaintiff filed his Second Amended Complaint for
17   Damages (Dkt. 17);
18           WHEREAS on July 10, 2018, Defendant filed a Motion to Dismiss Plaintiff’s Second
19   Amended Complaint with Prejudice (Dkts. 18 through 20);
20           WHEREAS on March 29, 2019, the Court granted Defendant’s Motion to Dismiss with
21   leave to amend (Dkt. 27);
22           WHEREAS on April 25, 2019, Plaintiff filed a Third Amended Complaint for Damages
23   (Dkt. 28);
24           WHEREAS on May 9, 2019, Defendant filed a Motion to Dismiss Plaintiff’s Third
25   Amended Complaint with Prejudice (Dkts. 31 and 31-1);
26           WHEREAS on May 10, 2019, the Court issued a Minute Order that the June 13, 2019
27   hearing is vacated and the motion is submitted without appearance and argument (Dkt. 32);
28          WHEREAS on May 28, 2019, Plaintiff filed his opposition to Defendant’s Motion to
     Case No. 2:18-CV-00303-MCE-EFB             -2-        STIPULATION AND ORDER TO EXTEND
                                                                  DEADLINE TO COMPLETE DISCOVERY
     88704761.1
 1   Dismiss (Dkt. 36), and, on June 6, 2019, Defendant filed its Reply Memorandum in Support of its
 2   Motion to Dismiss (Dkt. 37);
 3           WHEREAS the Parties agree that the deadline to complete discovery should be extended
 4   by an additional 120 days– i.e., to December 19, 2019 – to allow the Parties sufficient time to
 5   conduct discovery and further pleading challenges if necessary; and
 6           WHEREAS the Parties make this request for a deadline extension in the interests of
 7   judicial economy, to account for the length of pleading challenges in this matter, and to otherwise
 8   avoid the unreasonable consumption of the Court’s and the Parties’ time to ensure that the Parties
 9   are not forced to conduct discovery while the pleadings remain uncertain and/or to ensure that the
10   Parties are able to conduct discovery and prepare the case for disposition.
11           THEREFORE, the Parties stipulate and agree that the deadline to complete discovery shall
12   be extended up to and including December 19, 2019.
13   DATED: August 21, 2019                              BRELSFORD ANDROVICH & WHITE
14

15                                                       BY:            R. Parker White
                                                                       PARKER WHITE
16
                                                         Attorneys for Plaintiff
17                                                       RONALD WEAVER
18           The undersigned attests that the signatory listed above concurs in the content of this
19   document and has authorized its filing.
20   DATED: August 21, 2019                              GBG LLP
21

22                                                       BY:        /s/ Elizabeth A. Brown
                                                                   ELIZABETH A. BROWN
23
                                                         Attorneys for Defendant
24                                                       BIMBO BAKERIES USA, INC.
25   //
26   //
27                                                 ORDER
28
     Case No. 2:18-CV-00303-MCE-EFB                   -3-        STIPULATION AND ORDER TO EXTEND
                                                                 DEADLINE TO COMPLETE DISCOVERY
     88704761.1
 1           Pursuant to Stipulation (ECF No. 38), and for good cause, the Parties’ request to extend
 2   the deadline to complete discovery up to and including December 19, 2019 is GRANTED.
 3           IT IS SO ORDERED.
 4   Dated: August 28, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Case No. 2:18-CV-00303-MCE-EFB                  -4-        STIPULATION AND ORDER TO EXTEND
                                                                DEADLINE TO COMPLETE DISCOVERY
     88704761.1
